Citation Nr: 1105742	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for a lower 
back disorder with bulging discs and deteriorating spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1984 to March 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which 
denied reopening the Veteran's claim for entitlement to service 
connection for a lower back disorder with bulging discs and 
deteriorating spine.  

In September 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is also associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of whether new and material evidence 
has been received in order to reopen a claim of entitlement to 
service connection for a lower back disorder with bulging discs 
and deteriorating spine is warranted.

As an initial matter, during his September 2010 hearing, the 
Veteran asserted that he had complained of back pain during a 
September 1986 in-service hospitalization after he sustained 
injuries from being hit in the head by a tent pole.  Service 
treatment records associated with the claims file contain a 
September 1986 screening note of acute medical care, an inpatient 
treatment record cover sheet, a September 1986 discharge summary, 
and follow-up treatment records pertaining to that 
hospitalization.  However, the actual in-service hospital 
treatment records associated with the Veteran's in-patient 
treatment in September 1986 are not contained in the Veteran's 
service treatment records.  Thus, further efforts consistent with 
the VA's duty to assist obligation are found to be necessary in 
order to obtain any additional in-service clinical records 
associated with the Veteran's hospitalization at Weed Army 
Community Hospital in Fort Irwin, California from September 24, 
1986, to September 25, 1986.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).

At his hearing, the Veteran also reported that shortly after 
separation, he received in treatment for his back problems at a 
series of California hospitals, which he indicated were located 
in San Francisco, San Bernardino, and San Diego.  It is noted 
that the Veteran was discharged in March 1987 and had relocated 
to Mississippi by early May 1987.  As such the window of possible 
treatment is fairly small.  Unfortunately, to date, the Veteran 
has been unable to provide sufficient information to make a 
search for any of these records.  As such, he should specifically 
be asked to identify the medical facilities at which he was 
treated.  

The claims file further reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in Jackson, 
Mississippi; however, as the claims file only includes outpatient 
and inpatient treatment records from that provider dated from 
November 2003 to June 2008, any additional records from that 
facility should be obtained.  In addition, while VA treatment 
notes dated in 2005 referred to VA electromyography (EMG) study 
findings from February and March 2004 as well as MRI and X-ray 
study findings of the lumbar spine from July 2004, the record 
does not contain a copy of those test results.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
AMC/RO should obtain and associate with the claims file all 
outstanding VA records.




Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to 
identify the facilities he was treated at in 
San Francisco, San Bernardino, and San Diego 
between March 1987 and May 1987.  If the 
Veteran identifies any treating facilities 
with sufficient specificity that a search may 
be undertaken, then an effort to obtain any 
identified records should be made.

2.  Obtain VA clinical records pertaining to 
the Veteran's claimed lower back disorder 
from the Jackson VAMC for the periods from 
March 1987 to November 2003 and from June 
2008 to the present as well as VA EMG studies 
dated in February and March 2004 and MRI and 
X-ray reports of the lumbar spine dated in 
July 2004.

3.  The AMC/RO should contact the National 
Personnel Records Center (NPRC) or any other 
appropriate agency or facility, to include 
the Weed Army Community Hospital, to obtain 
any additional service treatment or in-
service clinical records associated with the 
Veteran's hospitalization in September 1986.  
Of particular interest are the complete 
hospitalization records, including, but not 
limited to: laboratory studies, progress 
notes, nursing notes, physician's notes, and 
consultation reports stemming from the 
hospitalization for treatment of the claimed 
head, neck, and back injury at Weed Army 
Community Hospital, in Fort Irwin, 
California, for the time period from 
September 24, 1986, to September 25, 1986.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be included in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the statement of the case 
(SOC) in July 2009.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate SOC and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

